Citation Nr: 0608627	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  05-36 611	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disability including arthritis of the back.

REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney at 
Law


ATTORNEY FOR THE BOARD

Paul L. Sorisio, Associate Counsel




INTRODUCTION

The veteran had active service from February 1969 until 
February 1971.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Lincoln, 
Nebraska.

In June 1971, the RO denied the veteran's claim for 
compensation for a back disability.

FINDINGS OF FACT

1.  In a June 1971 letter, the RO denied a service connection 
for a back disability.

2.  The evidence added to the record since June 1971, when 
viewed in the context of the entire record, is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3.   The competent evidence does not reveal that the 
veteran's current low back disability is causally related to 
active service.


CONCLUSIONS OF LAW

1.  The June 1971 RO determination which denied the veteran's 
claim of entitlement to service connection for a back 
disability is final.  38 U.S.C.A. §§ 7103(a) and 7105 (West 
2005).

2.  The evidence received subsequent to the June 1971 RO 
denial is new and material, and the requirements to reopen a 
claim of entitlement to service connection for a back 
disability have been met.  38 U.S.C.A. §§ 5108, 5103, 5103A, 
5107(b), 7105 (West 2005); 38 C.F.R. §§ 3.156, 3.159 (2005).

3.  A low back disability was not incurred in or aggravated 
by active service, nor may arthritis be presumed to have been 
so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In the present case, VA satisfied its duty to notify by means 
of a May 2005 letter from the agency of original jurisdiction 
(AOJ) to the appellant.  The letter informed the appellant of 
what evidence was required to substantiate the claim and of 
his and VA's respective duties for obtaining evidence.  In 
the instant decision, the Board reopens the veteran's claim 
of entitlement to service connection for a low back 
disability including arthritis and the issue is denied on the 
merits.  In this regard, it is observed that the notice 
provided to the veteran did not address all elements of a 
service connection claim.  Specifically, such notice did not 
inform the veteran as to the rating criteria for a back 
disability, nor did it apprise the veteran as to the law 
pertaining to effective dates.  However, because service 
connection is denied, no disability evaluation or effective 
date will be assigned.  As such, there can be no possibility 
of any prejudice to the veteran.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter noted above informed 
him that additional information or evidence was needed to 
support his claim, and asked him to send the information or 
evidence to the AOJ.  In addition, the October 2005 Statement 
of the Case included such notice.  Under these circumstances, 
the Board is satisfied that the appellant has been adequately 
informed of the need to submit relevant evidence in his 
possession. 

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, the VCAA notice preceded that 
unfavorable AOJ decision, satisfying the Pelegrini timing 
requirements. 

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service medical records.  The file also 
contains post-service statements from several private 
physicians.  The veteran filed an August 2005 statement in 
support of his claim.  The Board has carefully reviewed such 
statements.  The RO sent a letter in August 2005 to Dr. WLF, 
M.D., requesting additional information, but the record does 
not show a response to the VA's request.  Given Dr. WLF's 
failure to respond to the previous VA letter, it appears 
further development would serve no useful purpose and would 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991).  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.
New and material evidence

If new and material evidence is presented or secured with 
respect to a claim that has been finally disallowed, the 
claim shall be reopened and reviewed.  See 38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156 (2005).  The requirement of 
submitting new and material evidence to reopen a claim is a 
material legal issue the Board is required to address on 
appeal despite the RO's action.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  When a veteran seeks to 
reopen a final decision, the first inquiry is whether the 
evidence presented or secured since the last final 
disallowance of the claim is "new and material."  

There has been a regulatory change with respect to new and 
material evidence which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  Because 
the veteran filed his claim in April 2005, the new version of 
the law is applicable in this case.  Under the revised 
regulation, "new" evidence is defined as evidence not 
previously submitted to agency decision-makers.  

"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  However, lay 
assertions of medical causation cannot serve as the predicate 
to reopen a claim under § 5108.  See Moray v. Brown, 5 Vet. 
App. 211, 214 (1993).

In order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  See Smith v. West, 12 Vet. App. 
312, 314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  The 
VA may then proceed to evaluate the merits of the claim on 
the basis of all evidence of record, but only after ensuring 
that the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.  See Elkins v. 
West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A 
(West 2002) (eliminating the concept of a well-grounded 
claim).

Discussion

The veteran initially raised a claim of entitlement to 
service connection for a back disability in February 1971.  A 
June 1971 rating action denied service connection for VA 
compensation purposes, on the basis that the veteran failed 
to show for a scheduled VA examination.  The veteran did not 
appeal this determination and it became final.  See 
38 U.S.C.A. § 7105(c) (2005).

The evidence of record at the time of the final RO denial in 
June 1971 included service medical records.  The clinical 
evaluations conducted upon the veteran at induction and 
separation indicated a normal back.  Additionally, available 
to the RO were statements by A.G.Z., D.O., F.P.S., M.D., and 
E.A.S., M.D.  In sum, the doctors' statements indicated that 
the veteran suffered from intermittent low back pain. 

In April 2005, the veteran sought to reopen his claim of 
entitlement to service connection for a back disability.  

The newly submitted evidence includes March 2005 and July 
2005 private medical letters written by Dr. W.L.F..  In the 
March 2005 letter, Dr. W.L.F. opined that the veteran's 
chronic low back pain resulted from his military service.  No 
other medical or lay statements have been added to the 
record.  This newly submitted private medical evidence 
provides a direct link between the veteran's current chronic 
low back disability and his military service.

The requirements to reopen a claim under 38 C.F.R. § 3.156(a) 
are twofold.  First, a submission of evidence must be found 
to be "new."  In the present case, the March 2005 and July 
2005 private medical statements were not previously submitted 
to agency decision makers.  Moreover, such statements are not 
duplicative of other evidence already in the claims file.  
Therefore, the statements submitted by Dr. W.L.F. are not 
cumulative and redundant, and are "new" under 38 C.F.R. 
§ 3.156(a).  

The second requirement of 38 C.F.R. § 3.156(a) is that the 
new evidence be "material," which means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  Previously, the record did not have 
a nexus opinion linking a current chronic back disability to 
service.  Dr. W.L.F. stated in his March 2005 opinion that 
the veteran had chronic back pain as a result of his military 
service.  Thus, the March 2005 private medical opinion is 
"material" under § 3.156.

In conclusion, the Board has carefully reviewed the 
additional evidence associated with the file, since the RO's 
prior denial in June 1971.  Dr. W.L.F.'s 2005 clinical 
opinions reflect that the veteran is currently suffering from 
chronic back pain with L5-S1 disc space narrowing, which has 
been attributed to active service.  This evidence is new, as 
it was not previously of record.  Further, it relates to a 
previously unsubstantiated fact necessary to substantiate the 
claim, that is, a current chronic back disability related to 
service.  Therefore, the Board finds that the additional 
evidence submitted by Dr. W.L.F. in March 2005 is new and 
material.  See 38 C.F.R. § 3.156(a).  Accordingly, the claim 
for service connection for a back disability is reopened, and 
the appeal, to this extent, is granted.
Legal criteria and analysis

Having reopened the veteran's claim, the Board must now 
determine whether the reopened claim of entitlement to 
service connection for a low back disability may be granted 
on the merits, de novo.



Presumptive Service Connection 

Where a veteran served 90 days or more during a period of 
war, and a chronic disease, including arthritis, becomes 
manifest to a degree of 10 percent or more within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113; 38 C.F.R.§§ 3.307, 3.309 (2005).

At the outset, the Board has considered whether presumptive 
service connection for a chronic disease is warranted in the 
instant case.  Under 38 C.F.R. § 3.309(a), arthritis is 
regarded as chronic disease.  However, in order for the 
presumption to operate, such disease must become manifest or 
aggravated to a degree of 10 percent or more within 1 year 
from the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).  As the evidence of record fails to establish 
any clinical manifestations of arthritis within the 
applicable time period, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied.  

Presumption of soundness/aggravation

When determining whether a disability or disease was incurred 
in service, or pre-existed service, a veteran will be 
considered to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment into service, or 
where clear and unmistakable evidence demonstrates that the 
injury or disease existed before acceptance and enrollment 
and was not aggravated by such service.  See 38 U.S.C.A. § 
1111; VAOPGCPREC 3-2003.

The point at which the veteran's low back pain arose requires 
some discussion.  The service medical records contain the 
veteran's statements that he experienced intermittent back 
pain prior to active service.  He claimed to have visited 
physicians on at least four occasions before entering the 
military.  Thus, the possibility of a pre-existing condition 
must be considered.  

The veteran's clinical entrance examination showed his back 
to be in normal condition.  On his report of medical history, 
the veteran noted recurrent back pain and that he had 
consulted four physicians about back pain over the preceding 
five-year period.  The veteran also noted that he had been 
rejected for military service in April 1968 because of a back 
injury.  However, the objective examination upon entrance to 
service in 1969 was normal, in spite of the military's 
awareness of his prior back problems.  The Board finds the 
acceptance of the veteran less than one year after being 
denied entrance indicates that the veteran's earlier back 
problems were transient.  In light of the negative clinical 
examination and the fact the veteran was accepted for 
military service after being rejected less than one year 
prior, the Board has determined that the presumption of 
soundness applies here.  Moreover, such presumption has not 
been rebutted by other evidence of record.  The Board 
acknowledges that the veteran noted some back pain prior to 
service, but that information standing alone does not 
constitute clear and unmistakable evidence of a pre-existing 
condition sufficient to rebut the presumption.

Service Connection

Having ruled out presumptive service connection in the 
present case, the Board will now address the issue of direct 
service connection on a nonpresumptive basis.  According to 
the law, service connection is warranted if it is shown that 
a veteran has a disability resulting from an injury incurred 
or a disease contracted in the line of duty in active 
military service, or for aggravation of a preexisting injury 
or disease in active military service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2005).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Competent evidence of record establishes a current diagnosis 
of chronic low back pain with L5-Sl disc space narrowing.  
Dr. W.L.F., in his March 2005 letter, diagnosed the veteran 
with chronic low back pain and noted X-ray demonstration of 
L5-S1 disc space narrowing.  Thus, the first requirement of a 
service connection claim has been satisfied.  

Regarding the second element of a service connection claim, 
that of an in-service incurrence of a back disability, the 
objective induction exam revealed a normal back.  Conversely, 
on the report of medical history, the veteran noted a history 
of chronic back pain stemming from a sprain he suffered while 
unloading heavy sheet metal.  The service medical records 
also indicate the veteran, between March 4, 1969 and March 
18, 1969, complained of, and received treatment for, low back 
pain.  The service medical records show a diagnosis of 
chronic back syndrome during this three week period in March.  
During a March 17, 1969 visit, the service medical records 
note the attending physician took x-rays, but those returned 
negative results for a back ailment.  The Boards notes that 
the bulk of the veteran's complaints of back pain occurred 
during the first two months of his two years on active 
service with no additional complaints or findings throughout 
the rest of his service.  The Board finds probative that the 
veteran's separation exam failed to note any back pain.  Upon 
exiting, the examiner found the veteran to have a normal 
back.  The examiner also noted that the veteran's health 
records had been reviewed indicating his awareness of the 
veteran's previous instances of back pain.  Further, the 
veteran wrote and signed a statement that he was "in good 
health" upon exiting service.   For these reasons, the Board 
finds the veteran's back pain during military service to be 
of a transient and not chronic nature.  

The Board finds the veteran has not had continuity of 
symptomatology since completing service.  Since the isolated 
complaints in 1969, the separation exam was normal and there 
was no indication of post-service treatment for a back 
problem until 2005.  Since 1971, the record is void of 
complaints by or statements in support of the veteran's back 
pain until the filing of the April 2005 claim.  The Board 
finds this 30-year gap in the record regarding complaints of, 
or treatment for, back pain is too remote from service to be 
reasonably related to service.  

The record does contain a clinical opinion by Dr. W.L.F. 
relating the veteran's current back disability to service.  
In linking the veteran's current back pain to his service 
time, Dr. W.L.F. failed to account for the absence of 
complaints over the above-mentioned thirty-year span.  The 
complete absence of any complaints or diagnoses relative to a 
back disability for over three decades since the separation 
exam in February 1971, as discussed in the previous 
paragraph, is of greater probative value in this case.  As 
such, the preponderance of the evidence is against the award 
of direct service connection.  

In conclusion, while the veteran is shown to have a current 
disability, the competent medical evidence of record does not 
establish that his current back disability relates to 
service.  As the preponderance of the evidence is against the 
claim, the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).  




ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for a low back disability, and 
the appeal, to this extent, is granted.

Service connection for low back disability is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


